DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Application claims priority to USSN 62/930,473 filed on 11/04/2019, with an effective filing date of Nov 4, 2020.

Status of Claims
Claims 1-20 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “a occipital lobe,” rather than “an occipital lobe.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-9, 11, 13-14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MISCHLEY et al. (Central nervous system uptake of intranasal glutathione in Parkinson's disease, Nature Partner Journals, 2016, 2, 16002, Pgs. 1-6.)
Mischley was cited by Applicant in the IDS and noted in the International Application’s Written Opinion. 
Claim 1 is directed to a method of treating a condition comprising: 
a) administering to a subject in need thereof a therapeutically-effective amount of a therapeutic agent, wherein the administering is intranasal; and 
b) after the administering, quantifying a concentration of NAC or glutathione (GSH) in a brain region by magnetic resonance spectroscopy.
Regarding claim 1 and limitation of treating a condition by administering a therapeutic agent intranasally and quantifying a concentration of GSH by MRI, Mischley discloses treatment of Parkinson’s disease, as defined by a lack of GSH, where administration of therapeutically effective amounts are administered intranasally to a patient in need, see abstract.  Mischley discloses its objective was to evaluate whether intranasally administered reduced GSH, (in)GSH, is capable of augmenting central nervous system GSH concentrations, as determined by magnetic resonance spectroscopy in 15 participants with mid-stage PD, see abstract.
Regarding claim 3 and the limitation of a NAC derivative, it is pointed out that the specification discloses that the NAC derivative is GSH, see paragraph 19.  Accordingly, Mischley teaches the administration of GSH as required by claim 3. 
Regarding claims 4, 7 and 8 and the limitation of brain condition, the CNS condition, Parkinson’s disease, Mischley discloses treatment of Parkinson’s disease, see abstract. 
Regarding claim 9 and the limitation of the therapeutically-effective amount is from about 100 mg to about 400 mg, Mischley discloses a dose of 200 mg was self-administered, see abstract.  
Regarding claims 11 and 13-14 and the limitation of atomizer and a pharmaceutically acceptable excipient, to form an aqueous solution, Mischley discloses the GSH was formulated as 200 mg GSH in 1cm3 of saline, using a device attached to a Mucosal Atomization Device, see page 5, column 2, under Study Medication.
Regarding the limitation of claim 19, determining a change in the concentration of glutathione in the brain region over a period of time Mischley discloses “After baseline GSH measurement, 200 mg (in)GSH was self-administered inside the scanner without repositioning, then serial GSH levels were obtained over~ 1 h, Statistical significance was determined by one-way repeated measures analysis of variance,” see Abstract. 

Regarding claim 20 and the limitation of  wherein the administering increases the concentration of glutathione by from about 20% to about 300%, Mischley discloses GSH levels were significantly higher than baseline at all of the remaining time points (P<0.05; Figure 3a,b).  Mischley discloses between the baseline and the 45-min scan, there was a mean 269% increase in GSH/Cr (240% increase in absolute GSH); see P. 4, Fig. 3).
Therefore, the claimed invention is anticipated by the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-5, 7-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MISCHLEY ET AL. (Central nervous system uptake of intranasal glutathione in Parkinson's disease, Nature Partner Journals, 2016, 2, 16002, Pgs. 1-6) and WO 2019/084543.
The teachings of Mischley et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3, 4, 7-9, 11, 13, 14, 19 and 20 are also prima facie obvious. 
With regard to the limitation of claim 2 wherein the therapeutic agent is the GSH precursor, N-acetylcysteine (NAC) or a pharmaceutically-acceptable salt thereof, Mischley discloses the administration of NAC intravenously, see page 1, column 2 bridging to page 2, column 1. 
Mischley discloses that NAC was administered as a single 60-min intravenous infusion (150mg/kg) to individuals with PD and healthy controls. NAC administration increased brain GSH concentrations by 55% in subjects with PD, and 34% in healthy controls (n=3).), Id. While not disclosing the intranasal administration of NAC, Mischley discloses that NAC (as a GSH precursor) is proven to cross the blood brain barrier in the treatment of brain, Id. Therefore, one of skill in the art would have a motivation to substitute NAC for GSH in an intranasal formulation for the treatment of Parkinson’s disease.
The rationale to support a finding of obviousness is the simple substitution of one known element for another to obtain predictable results.
As a basis to combine Mischley and WO 543, WO 2019/084543 teaches treating CNS disorders comprising intranasally administering at least one antioxidant compound, see paragraph 90.  WO 543 discloses the antioxidant compound is, inter alia, NAC or glutathione, see paragraph 91. Accordingly as both Mischley and WO 543 are in the same space of treatment of conditions (brain conditions) with NAC or glutathione, one of ordinary skill in the art would have rationale to combine them.  The rationale to do so would be the prior art elements (intranasal administration of NAC or glutathione, as well as MRI to quantify NAC or GSH concentrations, known to cross the BBB per Mischley) combined according to known methods (treatment of mild traumatic brain injury per WO 543 with NAC or glutathione) to predictably arrive at the claimed invention. 
Regarding claim 5 and the treatment of mild traumatic brain injury, WO 543 discloses the CNS disorder is, inter alia, traumatic brain injury (TBI) or Parkinson’s disease, see paragraph 95.  
Regarding claim 10 and the limitation of a nasal pump for administration of  NAC or glutathione, WO 543 teaches devices for intranasal delivery include, inter alia, “Aptar Pharma nasal spray pump”, see paragraph 52.  
With regard to claim 12 and the limitation of wherein the administering is repeated at least one time, Mischley teaches the treatment of Parkinson’s disease, a long term debilitating CNS disorder, requiring a lifetime of treatment, see abstract. See also paragraph 95 of WO 543 teaching treatment of Parkinson’s disease. While not expressly reciting a repeat administration of GSH or NAC of at least once, one skill in the art would have a rationale to repeat the GSH or NAC treatment at least once due to the lifelong nature of Parkinson’s disease.
The rationale to support a finding of obviousness for claim 12 is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Therefore the claimed invention is obvious over the cited prior art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MISCHLEY ET AL. (Nature Partner Journals, 2016, 2, 16002, Pgs. 1-6) and WO 2019/084543 as applied to claims 1-5, 7-14, and 19-20 in view of US 2015/0148423 A1.
The teachings of Mischley et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3,4, 7-9, 11, 13, 14, 19 and 20 are also prima facie obvious. 
As noted above claims 2, 5, 10, and 12 are further rendered obvious over the cited prior art of Mischley and WO 543. However, claim 6 differs from the combined teachings of Mischley and WO 543 in so far as they do not disclose treatment of cancer.
Regarding claim 6 wherein the brain condition is a cancer, US Pub 423 discloses the intranasal administration of NAC to a subject, where the brain condition to be treated is cancer, see paragraphs 42, 44 and 15. 
The motivation to combine the cited prior art is the fact that Mischley discloses nasal administration of the “essential intracellular antioxidant GSH” and the use of NAC also, to treat an injury in a subject in need and where US Pub 423 discloses both NAC and GSH for its antioxidant activity (see paragraphs 2-4), where both references are noted to be used subjects in need.
The rationale to support a finding of obviousness is the combination of prior art elements according to known methods to yield predictable results, i.e. intranasal administration of GSH or NAC to treat in injury (as per Mischley or Mischley and WO 543) and to treat brain cancer (as per US Pub 423).
Therefore the claimed invention is obvious over the cited prior art.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MISCHLEY ET AL. (Nature Partner Journals, 2016, 2, 16002, Pgs. 1-6) and WO 2019/084543 as applied to claims 1-5, 7-14, and 19-20 in view of Duncan et al. (Movement Disorders Volume 28 Issue 4 April 2013).
The teachings of Mischley et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3,4, 7-9, 11, 13, 14, 19 and 20 are also prima facie obvious. 
As noted above claims 2, 5, 10, and 12 are further rendered obvious over the cited prior art of Mischley and WO 543. Claims 15-18 differ from the combination of Mischley and WO 543 in so far as they do not expressly teach the brain region is a cerebrum, a frontal lobe, an occipital lobe and the occipital cortex.
Regarding claims 15-18 wherein the method of claim 1, wherein the brain region is a cerebrum, a frontal lobe, an occipital lobe and the occipital cortex, initially it is noted that the cerebrum is divided into frontal, parietal, occipital and temporal lobes/cortex. 
While disclosing the treatment of brain regions as per claim 1, Mischley and/or WO 543 does not disclose the limitations of the brain regions as claimed. 
Duncan discloses MR imaging to investigate cognitive decline in PD, outline limitations of those studies, and suggest directions for future research, see abstract.
Regarding claims 15-18, Duncan discloses various MRI studies in Parkinson’s disease and cognitive impairment, including regions of the brain such as the frontal lobe as per Beyer et al. (2007), see Table 1; the left occipital lobe, see Burton et al. (2004), Table 1; the occipital cortex, see Melzer et al. (2012), Table 1.
One of ordinary skill in the art would have a rationale to investigate these areas of the brain via MRI, as they are associated with Parkinson’s Disease as per Duncan, where Mischley disclosed the use of MRI in measuring the levels of GSH to treat Parkinson’s disease.
The rationale to support a finding of obviousness is the combination of prior art elements according to known methods to yield predictable results, i.e. intranasal administration of GSH or NAC to treat in injury (as per Mischley and WO 543 in combination with Duncan, MRI technology is used to diagnose, research and evaluate Parkinson’s disease).
Therefore the claimed invention is obvious over the cited prior art.


Conclusions
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629